TATE, Justice.
I respectfully dissent. The state did not prove, for instance, that the money alleged*822ly stolen from the non-testifymg victim was actually found on the accused’s person after the alleged incident. There was insufficient “hard” (i. e. non-hearsay) evidence to justify a holding of probable cause to hold the accused, in this preliminary hearing mandated by our Louisiana Constitution.
DIXON, J., concurs in the denial because there is no prohibition against the use of hearsay evidence at a preliminary hearing.